       Case 1:10-cr-00289-BLW Document 320 Filed 01/19/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 1:10-cr-00289-BLW
        Plaintiff,
                                              MEMORANDUM DECISION
         v.                                   AND ORDER

  ARMANDO JASON SALTZER,

        Defendant.



                                INTRODUCTION

      Before the Court is Armando Saltzer’s letter requesting compassionate

release to home confinement. Dkt. 284. The Court construes the letter as a motion

for compassionate release under 18 U.S.C. 3582(c)(1)(A). For the reasons that

follow the Court will deny the motion.

                                    ANALYSIS
      On June 25, 2017, Saltzer was sentenced to 160 months incarceration and 10

years supervised release for possession with intent to distribute methamphetamine.

Dkt. 203. Saltzer is currently incarcerated at Milan FCI. Saltzer seeks

compassionate release because he has been placed in solitary confinement and he

is worried about his mother.




MEMORANDUM DECISION AND ORDER - 1
        Case 1:10-cr-00289-BLW Document 320 Filed 01/19/21 Page 2 of 3




      Saltzer seeks compassionate release under 18 U.S.C. 3582(c)(1)(A). To

grant compassionate release, a district court must, as a threshold matter, determine

whether a defendant has exhausted his or her administrative remedies. Id. The

statute provides, in relevant part, that a court

      [...] upon motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure of the Bureau of
      Prisons to bring a motion on the defendant's behalf or the lapse of 30
      days from the receipt of such a request by the warden of the
      defendant's facility, whichever is earlier, may reduce the term of
      imprisonment[...]
18 U.S.C. § 3582(c)(1)(A).

      If the exhaustion requirement is met, the court must consider the 18 U.S.C. §

3553(a) factors. Id. Then the Court may grant compassionate release only if the

defendant shows that “extraordinary and compelling reasons warrant such a

reduction.” and the reduction is “consistent with applicable policy statements”

issued by the U.S. Sentencing Commission. Id.; United States v. Rodriguez, 424 F.

Supp. 3d 674, 680 (N.D. Cal. 2019). The defendant bears the burden of

establishing that compelling and extraordinary reasons exist to justify

compassionate release. See United States v. Greenhut, 2020 WL 509385, at *1

(C.D. Cal. Jan. 31, 2020) (citing United States v. Sprague, 135 F.3d 1301, 1306-07

(9th Cir. 1998)).

      Saltzer has not alleged, nor provided any evidence, that he has requested



MEMORANDUM DECISION AND ORDER - 2
       Case 1:10-cr-00289-BLW Document 320 Filed 01/19/21 Page 3 of 3




compassionate release from the Warden of his facility. Therefore, he has not

exhausted his remedies as required by § 3582(c)(1)(A) and his motion is not

properly before the Court. Further, Saltzer has not addressed the § 3553(a) factors,

nor provided any extraordinary and compelling reasons warranting his release.

Accordingly, the Court will deny his motion without prejudice. Saltzer may file a

new motion after he exhausts his remedies under § 3582(c)(1)(A).

                                     ORDER

      IT IS ORDERED that Armando Saltzer’s Motion for Compassionate

Release (Dkt. 284) is DENIED without prejudice.



                                             DATED: January 19, 2021


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 3
